IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-70,218-03


KENNETH RAY EDWARDS, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. W05-49223-K(A) AND W05-79224-K(A)
IN THE CRIMINAL DISTRICT COURT NO. 4 OF DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he has not received copies as required by Tex. Code
Crim. Proc. Art.11.07, Sec.7.  He acknowledges receipt of copies of the district court's findings of
fact and conclusions of law and trial and appellate counsels' affidavits, but he contends that he has
not received copies of all of the answers, motions, pleadings, and orders filed in response to his
applications for writs of habeas corpus filed in the Criminal District Court No. 4 of Dallas County. 
	In these circumstances, additional facts are needed.  The respondent, the District Clerk of
Dallas County, is ordered to file a response, which may be made by stating that the clerk has mailed
or delivered copies to Relator in compliance with Tex. Code Crim. Proc. Art. 11.07, Sec.7.  This
application for leave to file a writ of mandamus shall be held in abeyance until the respondent has
submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.


Filed: August 20, 2008
Do not publish